Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.

Response to Amendment
Applicant’s amendment, filed 02/18/2021, has been entered and carefully considered.  Claims 1, 6, 11 and 16 are amended. Claims 2-3, 7-8, 12-13 and 17-18  are cancelled.  Claims 1, 4-6, 9-11, 14-16 and 19-20 are currently pending. 

                                                  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Regarding claim 1, claim 1 recites receiving, from a base station, a message including configuration information associated with a bandwidth part (BWP) for transmitting an uplink signal, the configuration information including information on a subcarrier spacing for the BWP; the second information corresponding to the subcarrier spacing for the BWP and further second information is determined as shown below: 

    PNG
    media_image1.png
    134
    707
    media_image1.png
    Greyscale

is considered indefinite. As claim 1 recites that second information corresponds to subcarrier spacing for the BWP for transmitting uplink signal. Then further states that second information is determined according a predetermined formula which is (1024.2(-u))Ts. (As shown above)
Examiner noted that Applicant’s specification, page 17-19 disclose this term (1024.2(-u))Ts  as a TA granularity which is calculated by using parameters such as index (u), subcarrier spacing and CP duration. And according to claim 1, first information is about index value of a TA command (TA granularity). Examiner recommend to clarify this formula as whether it’s a TA granularity (calculation of first information) or it is subcarrier spacing  for BWP (Second information). Examiner interpret this relationship as Ts = 1/(a * b) which is same as (a*b)Ts. Examiner cited 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2020/0229152  A1) in view of Kwon  et al. (US 2014/0086213 A1) and further in view of Shimezawa (US 2019/0174516) and further in view of 3GPP TSG-RAN R4-1706716 (Ericsson, hereinafter referend as 3GPP document, reference listed in IDS and provided by Applicant). 
Regarding claim 1, Park discloses a method by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a message including configuration information associated with a bandwidth part (BWP) for transmitting an uplink signal (Fig. 11 discloses receiving from the base station the configuration information. Base station provides configuration information to the terminal where it can include at least one of subcarrier spacing information, bandwidth information, frequency information and cyclic prefix information), the configuration information including information on a subcarrier spacing for the BWP (Paragraphs 0031, 0037, 0066, 0080, 0165 disclose receiving, from the base station, configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information); the second information corresponding to the subcarrier spacing for the BWP (Paragraphs 0037-0042, 0048-0051 and 0063-0066 disclose receiving, from the base station, configuration information, of the at least one of the first bandwidth parts, comprising subcarrier spacing information And a plurality of time intervals defined using a plurality of subcarrier spacing). Park does not disclose the mechanism of following limitations. 
In an analogous art, Kwon discloses receiving, from the base station, first information associated on an index value of a timing advance (TA) for adjusting a current timing of an uplink transmission (Paragraphs 0091 disclose the base station transmits random access response message to the mobile station. The random access response message includes a timing advance command field. The timing advance command field indicates a uplink timings and timings are denoted by using indexing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kwon to the system of Park to provide an apparatus and method for performing uplink synchronization in a multiple component carrier system (Abstract, Kwon). The combination of Park and kwon does not disclose the following limitations. 
In an analogous art, Shimezawa disclose determining the timing of the uplink transmission based on the first information (Fig. 30, paragraph 0282 disclose base station transmit setting information related to uplink transmission to the terminal device 2 first (Step S302). The setting information includes information indicating that the first mode is to be set, for example.  Then, the terminal device 2 transmits a random access channel to the base station device 1 (Step S304).  Next, the base station device 1 recognizes a reception timing at the base station device 1 on the basis of the received random access channel, generates a TA command for adjusting the transmission timing at the terminal device 2 that is a transmission source, and transmits the TA command to the terminal device 2 (Step S306)  and second information, the second information corresponding to the subcarrier spacing for the BWP (Paragraph 0092 disclose the parameter sets related to a transmission signal in the NR cell.  In the example of FIG. 5, parameters of the transmission signal included in ; transmitting, to the base station, the uplink signal on the BWP using the determined timing of the uplink transmission (Fig. 30, paragraph 0282 disclose the terminal device 2 sets a timing advance time on the basis of the received TA command and transmits an uplink channel to the base station device 1 at a timing based on the set timing advance time (Step S308)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shimezawa to the modified system of Park and Kwon to provide a communication control unit controls the transmission timing on the basis of a first parameter that is unique to the communication apparatus and a second parameter that is unique to the other communication apparatus in a case in which the first mode is set and controls the transmission timing on the basis of the second parameter in a case in which the second mode is set (Abstract, Shimezawa). 
The combination of Park, Kwon and Shimezawa don’t disclose the mechanism of following limitations. 
In an analogous art, 3GPP document discloses 

    PNG
    media_image1.png
    134
    707
    media_image1.png
    Greyscale

Pages 1-2 disclose LTE Ts = 1/ (15000x2048)
Base station determined a TA command and UE receives the TA command and applies it to the timing of uplink transmission. When different numerologies are considered (e.g. with shorter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of 3GPP document to the modified system of Park, Kwon and Shimezawa to provide the gNodeB continuously measures timing of uplink signal from the UE and adjusts the uplink transmission timing by sending the Timing Advance Command to the UE. If the UE has not received a Timing Advance Command until the expiry of timeAlignmentTimer, the UE assumes that it has lost the uplink synchronization (Page 3, section 2.2). 
Regarding claim 11, claim 11 comprises substantially similar limitations as recited in claim 1, claimed as a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller (Fig. 12, terminal 100 comprises a processing unit 110 and sending unit 130, Park reference) configured to perform the steps of claim 1.

Regarding claim 6, claim 6 comprises substantially similar limitations as recited in claim 1, claimed as method performed by a base station in a wireless communication system (Fig. 12, base station 200 comprises a processing unit 210 and sending unit 230, Park reference) configured to perform the steps of claim 1.

Regarding claim 16, claim 16 comprises substantially similar limitations as recited in claim 6, claimed as a base station in a wireless communication system, the base station comprising: a transceiver; and a controller (Fig. 12, base station 200 comprises a processing unit 210 and sending unit 230, receiving unit 230, Park reference) configured to perform the steps of claim 6.

Claims 4-5, 9-10, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kwon et al. and further in view of  Shimezawa and  further in view of 3GPP document and further in view of Gao et al. (US 2019/0173721 A1).
Regarding claims 4, 9, 14 and 19, the combination of Park, Kwon, Shimezawa and 3GPP document do not disclose the mechanism of claims 4, 9, 14 and 19. Gao discloses wherein the BWP includes first BWP and a second BWP and wherein, in case that a first subcarrier spacing of the first BWP is different from a second subcarrier spacing of the second BWP (Table 2 discloses the mechanism of claimed language. Sub carrier spacing 15 kHz 60 kHz 240 kHz Component Carrier 1.4, 3, 5, 10, 20 MHz 20, 40, 80 MHz 20, 40, 80, 160, 320 MHz Bandwidth (MHz) OFDM symbol length (.mu.s) 66.67 .mu.s 16.67 .mu.s 4.17 .mu.s Cyclic prefix ~4.8 .mu.s ~l.2 .mu.s ~0.3 .mu.s The Number of OFDM 1 4 16 Symbols per sub-frame Sub-frame Length (ms) 0.0715 ms 0.0715 ms 0.0713 ms Frame Length (ms) 10 ms 10 ms 10 ms Note FFT Size 1024), the second information is determined based on one of the first subcarrier spacing and the second subcarrier spacing  (table 2, paragraphs 0083-0089 disclose the terminal always detects the synchronization signal (second information) according to the predefined numerology or numerologies.  For example, the terminal always detects the synchronization signal according to a sub-carrier spacing 15, 60, 240 KHz, and a symbol length, a CP length, and other parameters corresponding to the sub-carrier spacing 15 KHz. the terminal determines one or more numerologies supported or defined by a communication system as the numerology or numerologies for detecting the 

Regarding claims 5, 10, 15 and 20, the combination of Park, Kwon and Shimezawa do not disclose the mechanism of claims 5, 10, 15 and 20. In an analogous art, Gao discloses Gao discloses wherein, in case that the first subcarrier spacing is greater than the second subcarrier spacing, the second information is determined based on the first subcarrier spacing (table 2, paragraphs 0083-0089 disclose the terminal always detects the synchronization signal (second information) according to the predefined numerology or numerologies.  For example, the terminal always detects the synchronization signal according to a sub-carrier spacing 15, 60, 240 KHz, and a symbol length, a CP length, and other parameters corresponding to the sub-carrier spacing 15 KHz. the terminal determines one or more numerologies supported or defined by a communication system as the numerology or numerologies for detecting the synchronization signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Gao to the modified system of Park, Kwon, Shimezawa and 3GPP to provide a method for detecting a synchronization signal, the method including: determining, by a terminal, a numerology for detecting the synchronization signal; and detecting, by the terminal, the synchronization signal according to the determined numerology (Abstract, Gao).
                                                          Response to Arguments
Applicant’s arguments filed on  02/18/2021 with regards to rejection of claims 1, 4-6, 9-11, 14-16 and 19-20 have been fully considered but are moot because the new ground of rejection is applied in office action as cited above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 20200296765 A1) discloses in Paragraph 0197, base station sends TA command for adjusting UE’s uplink transmission timing. The command receives in RAR message includes an RACH preamble sequence index detected by base station. Upon receiving an RAR for a RACH 
preamble which has been transmitted on a specific cell/carrier, a UE performs uplink transmission based on the corresponding RAR unless a radio link on the corresponding cell/carrier is disconnected or a RACH procedure. Paragraphs 0090 and 0130 disclose the mechanism of UE perform the UL transmission in terms of subcarrier spacing and timing advance command through RAR.
Sun et al. (US 2019/0013982 A1) discloses the mechanism of the UE receives a downlink transmission and transmits an uplink channel with has different frequency domain subcarrier spacing and different time domain symbol duration.  In one embodiment, the uplink channel is a SC-FMDA-based channel.  In another embodiment, for uplink channels with large enough CP, the UE transmits the uplink channel without any transmission of the random access preamble and/or timing advance information from the eNB.  In yet another embodiment, the base station receives 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROMANI OHRI/Primary Examiner, Art Unit 2413